MUSICAL CLEANING DEVICE HAVING MULTIPLE CLEANING COMPONENTS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/20/20 have been fully considered but they are not persuasive. 
Applicant argues, “the skilled person would select a rigid material, such that the biasing member 42 is easily grasped… Kaplan does not teach a first body having flexible properties.”
	Examiner disagrees. Kaplan teaches the clamp (30) (including (40, 42, 44, etc.) may be made of any suitable material such as polymers: polycarbonates, polystyrenes, polyamides, etc. and can be made from thermoplastic molding, extrusion, etc. (Col. 6, lines 13-21).  Polycarbonates are a type of thermoplastic polymer material, and thermoplastics have flexible properties.  Further, if clamp 30 is made from all the same material, clip 32 is necessary to have some flexible capability to it in order to attach to leg 5.  However, based on the claim amendments, the first pair of arms is now annotated in Kaplan, Fig. 9; Kaplan still reads on this claim limitation.
	Applicant argues, the skilled person would not select the cane fastener 33 or Kaplan because clip 32 is designed for securing a rectangular shaped object and would therefore be unsuitable for securing an electronic device.
	Examiner disagrees.  The shape of the electronic device claimed is not defined, and as can be seen in Kaplan Fig. 6, the cane fastener 33 is attached to a circular leg 5 and a circular shaft 12, 12’ of a cane in 38.

	Examiner disagrees.  The specification states, “made of a flexible or semi-flexible material so that, when a portion of the musical mop is inserted therein, the arms 104 and 106 separate and extend far enough to receive the musical mop and snap back into their original position”.  Further, because Kaplan teaches the securing portions as circular and made of a polymer, the arms must flex open to get around the widest part of the cane and structures being clamped, then flex back to conform to the clamped structure, in the same manner as instantly claimed.
	Applicant argues, the opinion of the Examiner is that Song teaches transmission of data and Serval teaches device pairing.  However, Song uses a radio antenna.  A radio antenna is not suitable for pairing between devices.
	Examiner disagrees.  Because Song teaches an antenna for transmitting/receiving radio data, it would have been obvious to one of ordinary skill in the art to have updated the technology with Bluetooth pairings, as taught in the cleaning device of Serval.  Serval demonstrates that before the effective filing date of the claimed invention, wireless, Bluetooth transmitting and pairing of data and devices had been used with cleaning devices.  Further, because Serval uses Wifi and Bluetooth, those capabilities are able to receive telephone calls.
	Further applicant mentions that the translation for Song was never attached.  Please see attached translation on 6/13/2019 under NPL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not support the new limitation, “wherein the flexible properties of the musical mop body securing portion cause the first pair of arms to provide an inward biasing force attaching an electronic device to the musical mop body securing portion.” However the specification does support, and the claim is interpreted as, “wherein the flexible properties of the musical mop securing portion cause the first pair of arms to separate and extend far enough to receive the musical mop and snap back into their original position, now pressing against the inserted musical mop ([0042]).”
Claim Rejections - 35 USC § 103
Claims 1-3, 6-11, 13, 16-18, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 201759511U) in view of Payne et al. (US 20170319042 A1), and further in view of Kaplan (US 9961973).
Regarding claim 1, Song teaches an entertainment enabled cleaning device comprising (See annotated Fig. 1 below; Description, Para. 1, lines 1-2):
a main body having a first end and a second opposing end (see annotated Fig. 1 below);

and a cleaning member secured to said main body second end (see annotated Fig. 1 below; Description, Para. 1, lines 1-4).
Song does not teach the cleaning member removably secured to said main body second end;
an electronic device support structure, comprising a musical mop body securing portion and an electronic device body securing portion; wherein the musical mop body securing portion defines a first body having flexible properties having a first pair of arms defining a first partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as a longitudinal axis of the main body; 
and, wherein the electronic device body securing portion defines a second body having flexible properties having a second pair of arms defining a second partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as the longitudinal axis of the main body.
Payne et al. teach a mop (10) with a main body (30) having a first end (31) and a second opposing end (33) (Fig. 1);
a cleaning member (26a) removably secured to said main body (30) second end (33) (Figs. 1 and 6; [0018]).
Kaplan teaches an electronic device support structure (capable of holding an electronic device) (30) comprising a musical mop body securing portion (capable of securing a mop/rod) (33) and an electronic device body securing portion (capable of securing an electronic device body) (32) (Fig. 9); 
wherein the musical mop body securing portion (33) defines a first body (34) having flexible properties (polymer) having a first pair of arms defining a first partial tubular shape partially enclosing a longitudinal axis that is parallel and in the same direction as a longitudinal axis of the main body (Fig. 9; see annotated Fig. 9; Col. 6, lines 13-21); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a removable cleaning member the mop taught by Song, as shown in Payne et al. because cleaning members become soiled after use and need to be replaced.  Song would benefit from incorporating a removable cleaning member to extend the use of the mop tool, only needing to replace the cleaning member instead of the whole tool.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the attachable holder taught by Kaplan onto the main body of the mop taught by Song in view of Payne et al. because Kaplan teaches the portable attachable holder is convenient for carrying additional objects.  Song in view of Payne et al. would benefit from attaching the attachable holder to the main body of the mop because it could carry the compatible music device (Payne et al.) when a user does not have pockets and wants to ensure the device stays within range or stays as a set when storing.
Regarding claim 2, Song in view of Payne et al., and further in view of Kaplan teach wherein said cleaning member comprises a first end configured to secure to said main body and a second end comprising a cleaning unit (the surface part that actually does the cleaning) (Song, see annotated Fig. 1 below; Description, Para. 1, lines 1-4).
Regarding claim 3, Song in view of Payne et al., and further in view of Kaplan teach wherein said cleaning unit is a mop head (Song, see annotated Fig. 1 below).
 Further, it is inherent that mops include mop heads for mopping the floor (Description, Para. 1, lines 1-4). 
claim 6, Song in view of Payne et al., and further in view of Kaplan teach wherein said cleaning unit is a circular mop head (Payne et al., see annotated Fig. 20 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cleaning unit taught by Payne et al. with the entertainment enabled cleaning device taught by Song, because Payne et al. teaches that a circular shape is a commonly used type cleaning surface attached to an end of a mop.  Therefore, it would be beneficial to combine the circular mop head to the end of the device taught by Song, to effectively clean surfaces.
Regarding claim 7, Song in view of Payne et al., and further in view of Kaplan teach wherein said cleaning unit is a wet or dry mop head (Payne et al., [0080] lines 1-3; see annotated Fig. 20 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cleaning unit taught by Payne et al. with the entertainment enabled cleaning device taught by Song, because Payne et al. teaches this is a commonly used type cleaning surface attached to an end of a mop.  Further, it would be beneficial to combine the wet or dry mop head to the end of the device taught by Song, to effectively clean different types of surfaces.
Regarding claim 8, Song in view of Payne et al., and further in view of Kaplan teach wherein said cleaning unit is a microfiber mop head (Payne et al., see annotated Fig. 20 below; [0065] lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cleaning unit taught by Payne et al. with the entertainment enabled cleaning device taught by Song, because Payne et al. teaches this is a commonly used type cleaning surface attached to an end of a mop.  Further, it would be beneficial to combine the microfiber mop head to the end of the device taught by Song, to effectively clean different types of surfaces.
Regarding claim 9, Song in view of Payne et al., and further in view of Kaplan teach a lever system (30, 60) configured for applying a pressure to one or more components (7) of said mop head (26) (Payne et al., [0047] lines 8-10; [0048] lines 1-2, 5-6; [0049]; Figs. 6 and 20).

Regarding claim 10, Song in view of Payne et al., and further in view of Kaplan teach wherein said entertainment member (1) houses one or more functional components (3) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (Song, Fig. 1; see annotated Fig. 1 below; Description, Para. 1, lines 5-6; Advantages, Para. 2, lines 1-2; Detailed ways, Para. 3, lines 1-2).
Regarding claim 11, Song in view of Payne et al., and further in view of Kaplan teach wherein communication with said independent electronic device is wireless (Song, Description. Para. 1, lines 4-6).
Whether the other audio equipment is connected to the music handle or the mop body, it performs wirelessly with the detachable microphone, part of the entertainment enabled cleaning device.
Regarding claim 13, Song in view of Payne et al., and further in view of Kaplan teach wherein said independent electronic device (other audio equipment) is capable of transmitting data (Song, Description, Para. 1, lines 5-6; Advantages, Para. 2, lines 1-2; Detailed ways, Para. 3, lines 1-3).
Further, since the other audio equipment is connected and used as a wireless microphone, it is inherent that wireless devices use radio waves, signals, or broadcasting to transmit data.
Regarding claim 16, Song in view of Payne et al., and further in view of Kaplan teach wherein said entertainment member (1) includes a removable microphone (2) (Song, Fig. 1).
claim 17, Song in view of Payne et al., and further in view of Kaplan teach including one or more input buttons (5) (Song, Fig. 1).
Regarding claim 18, Song in view of Payne et al., and further in view of Kaplan teach including one or more speakers (4) (Song, Fig. 1).
Regarding claim 21, Song in view of Payne et al., and further in view of Kaplan teach wherein the flexible properties (polymer) of the musical mop securing portion (33) cause the first pair of arms to separate and extend far enough to receive the musical mop and snap back into their original position (closed), now pressing against the inserted musical mop (Kaplan, Fig. 9; see annotated Fig. 9).  Because of the flexible properties of polymer, the arms would be able to outward to receive relatively different size mop handles, and flex inward to secure and press against the mop handle.  Further, the lever 44 would tighten and secure the mop handle as an added closure.
Claims 12 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Song (CN201778511U) in view of Payne et al. (US 20170319042), Kaplan (US 9961973), and further in view of Serval et al. (US 20180125623 A1).
Regarding claim 12, Song in view of Payne et al., and further in view of Kaplan teach the entertainment enabled cleaning device according to claim 11.
Song in view of Payne et al., and further in view of Kaplan do not teach wherein said wireless communication is bi-directional.
Serval et al. teach an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);

wherein communication (32) with said independent electronic device (30) is wireless ([0020] lines 17-25; Fig. 1);
and wherein said wireless communication (32) is bi-directional (Bluetooth) ([0016]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bluetooth technology taught with the mobile device in the cleaning device disclosed in Serval et al., with the wireless communication taught by Song in view of Payne and Kaplan, because Serval et al. teaches well known means of wireless communication between independent electronic devices (mobile devices) and cleaning devices include Bluetooth or WiFi ([0016]).  Further, it is well known in the art that mobile devices have many compatible applications that perform and sync via Bluetooth.
Regarding claim 14, Song in view of Payne et al., and further in view of Kaplan teach the enabled cleaning device according to claim 13.
Song in view of Payne et al., and further in view of Kaplan do not teach wherein said independent electronic device is a smart phone or smart tablet.
Serval et al. teach an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);

wherein communication (32) with said independent electronic device (30) is wireless ([0020] lines 17-25; Fig. 1);
wherein said independent electronic device (30) is capable of transmitting data ([0016]; Fig. 1);
wherein said independent electronic device (30) is a smart phone or smart tablet (Fig. 1; [0113]). 
Further, the mobile device is a computing system with WiFi or Bluetooth capabilities and display, therefore is considered a smartphone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a smartphone (mobile device) in the cleaning device disclosed in Serval et al., as the independent electronic device (other audio equipment) taught by Song in view of Payne and Kaplan, because Serval et al. teaches well known means of wireless communication between independent electronic devices (mobile devices) and cleaning devices include wireless mobile, computing, smart devices ([0013]).  Further, it is well known in the art that smartphones and tablets (mobile devices) have many compatible applications that perform and sync via Bluetooth.
Regarding claim 15, Song in view of Payne et al., and further in view of Kaplan teach the enabled cleaning device according to claim 13.
Song in view of Payne et al., and further in view of Kaplan do not teach wherein said entertainment enabled cleaning device includes a pairing mode, wherein pairing between said entertainment enabled cleaning device and said external electronic device may be accomplished.
Serval et al. teach an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);

and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);
wherein said entertainment member houses one or more functional components (5) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (30) (Fig. 1; see annotated Fig. 3A below);
wherein communication (32) with said independent electronic device (30) is wireless ([0020] lines 17-25; Fig. 1);
wherein said independent electronic device (30) is capable of transmitting data ([0016]; Fig. 1);
wherein said entertainment enabled cleaning device (100) includes a (Bluetooth) pairing mode, wherein pairing between said entertainment enabled cleaning device (100) and said external electronic device (30) may be accomplished (Fig. 1; see annotated Fig. 3A below; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the entertainment enabled cleaning device to the electronic device, wirelessly, taught by Song in view of Payne and Kaplan, via a Bluetooth pairing mode, taught by Serval et al. because Serval et al. teaches that a common wireless way of transmitting data includes WiFi or Bluetooth ([0016]).  Further, it is well known in the art that smartphones and tablets (mobile devices) have many compatible applications that perform and sync via Bluetooth.  Although all references are silent to such that telephone calls are received from the independent electronic device through the entertainment enabled cleaning device, because Serval teaches Wifi and Bluetooth capabilities, the technology is capable of supporting telephone calls.
Claims 12 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Song (CN201778511U) in view of Payne et al. (US 20170319042), and further in view of Serval et al. (US 20180125623 A1).
claim 22, Song teaches a system for providing entertainment and a cleaning device comprising (See annotated Fig. 1 below; Description, Para. 1, lines 1-2):
a main body having a first end and a second opposing end (see annotated Fig. 1 below);
an entertainment member (1) removably secured to said main body first end (Fig. 1; see annotated Fig. 1 below; Description, lines 4-5);
a cleaning member secured to said main body second end, wherein the cleaning member comprises a first end configured to secure to said main body and a second end comprising a cleaning unit (the surface part that actually does the cleaning) (see annotated Fig. 1 below; Description, Para. 1, lines 1-4);
wherein the entertainment member (1) houses one or more functional components (3) which allow said entertainment enabled cleaning device to communicate with an independent electronic device capable of transmitting data (Song, Fig. 1; see annotated Fig. 1 below; Description, Para. 1, lines 5-6; Advantages, Para. 2, lines 1-2; Detailed ways, Para. 3, lines 1-2).
Song does not teach the cleaning member removably secured to said main body second end;
wherein the cleaning unit comprises a removably attachable mop head, a removably attachable sponge mop, a removably attachable circular mop head, a removably attachable wet and dry mop head, and a removably attachable microfiber mop head;
and wherein the entertainment enabled cleaning device includes a pairing mode, wherein pairing between said entertainment enabled cleaning device and the independent Page 5 of 13Application No. 15/695,872 electronic device may be accomplished, such that telephone calls are received from the independent electronic device through the entertainment enabled cleaning device.
Payne et al. teach a mop (10) with a main body (30) having a first end (31) and a second opposing end (33) (Fig. 1);

wherein the cleaning unit (26) comprises a removably attachable mop head (26a), a removably attachable sponge mop, a removably attachable circular mop head, a removably attachable wet and dry mop head, and a removably attachable microfiber mop head (Figs. 6, 8, and 20; [0047]; [0065]; [0080]).
Serval teaches an entertainment enabled cleaning device (100) comprising (Fig. 1; [0072]):
a main body having a first end (40) and a second opposing end (42) (Fig. 3A, see annotated Fig. 3A below);
an entertainment member configured to be secured to said main body first end (40) (Fig. 3A);
and a cleaning member configured to be secured to said main body second end (42) (Fig. 3A; see annotated Fig. 3A below);
wherein said entertainment member houses one or more functional components (5) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (30) (Fig. 1; see annotated Fig. 3A below);
wherein said entertainment enabled cleaning device (100) includes a (Bluetooth) pairing mode, wherein pairing between said entertainment enabled cleaning device (100) and the independent electronic device (30) may be accomplished, such that telephone ca;;s are received from the independent electronic device (30) through the entertainment enable cleaning device (100) (Fig. 1; see annotated Fig. 3A below; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a removable cleaning member the mop taught by Song, as shown in Payne et al. because cleaning members become soiled after use and need to be replaced.  Song would benefit from incorporating a removable cleaning member to extend the use of the mop tool, only needing to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the entertainment enabled cleaning device to the electronic device, wirelessly, taught by Song in view of Payne, via a Bluetooth pairing mode, taught by Serval et al. because Serval et al. teaches that a common wireless way of transmitting data includes WiFi or Bluetooth ([0016]).  Further, it is well known in the art that smartphones and tablets (mobile devices) have many compatible applications that perform and sync via Bluetooth.  Although all references are silent to such that telephone calls are received from the independent electronic device through the entertainment enabled cleaning device, because Serval teaches Wifi and Bluetooth capabilities, the technology is capable of supporting telephone calls.


    PNG
    media_image1.png
    764
    622
    media_image1.png
    Greyscale

Song, annotated Fig. 1

    PNG
    media_image2.png
    145
    450
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    613
    755
    media_image3.png
    Greyscale

Payne et al., annotated Fig. 20

    PNG
    media_image4.png
    593
    652
    media_image4.png
    Greyscale

Kaplan, annotated Fig. 9
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clay (US 7021324) teaches another means of connecting elements with two sets of flexible arms.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723